PD-0253&0254-15
                                              NO:


ROYCE WILLIAM TAWATER,                                           §                 IN   THE     TEXAS    COURT
                  Petitioner,                                    §
vs.                                                              §                 OF
THE STATE OF TEXAS,                                              §
                  Respondent.                                    §                 CRIMINAL^APPEaCsESVFD AM •
                                                                                          courtof(rnmml^
                                 MOTION FOR EXTENSION OF TIME TO FILE A                         ^AR 06 201S
                                     PETITION FOR DISCRETIONARY REVIEW


                                                            "*> '                          AbelAcosfc,Cle*
                        MOTION REQUESTING LEAVE TO FILE AN ORIGINAL COPY ONLY

                                OF THE PETITION FOR DISCRETIONARY REVIEW



TO THE HONORABLE JUDGES OF SAID COURT:

        COMES     NOW,     "Petitioner,"       Royce W. Tawater pro se and respectfully moves this
Court       to   extend    the time to file the Petition for Discretionary Review for an ad
ditional forty-five (45) days, and; grant leave to file an origingl|lc§^J^iry of
the fBMcbtoiog: for Discretionary Review and in support therec£©^^l^psj^w.|the £gurt
the following:
                                                                                           mar 06 z::s

                                                                                        Abel Acosta, Cierk
        Petitioner       was    convicted      in     the     354th District Court of Hunt County, Texas
of    the    offenses      of    Aggravated         Assault        with a Deadly Weapon, and Deadly Conduct
in Case No(s): 29,310 & 29, 311, styled: The State of Texas v. Royce William Tawater.
Petitioner        appealed      to    the Sixth Supreme Judicial District Court of Appeals under
Case    No(s):      06-14-00094-CR       and 06-14-00095-Cr.              Appointed appellate counsel filed
a consolidated brief and the cases were affirmed on                         February 4, 2015.
                                                             >
                                                            II.

       The       present deadline        for    filing a PDR is March 4, 2015.           Petitioner has not
requested any extensions in these cause prior to this request.


                                                            III.

        Petitioner's        request     for    an extension is based upon the following facts: (a)
Petitioner        was     not   informed      of the decision of the court of appeals in affirming
his causes until February 17, 2015; (b) Petitioner has another cause he is preparing




                                                            -1-
to     file     pro    se with the Court under PD-0004-15, currently due March 10, 2015; (c)
Petitioner's          attorney      on     appeal       has informed him that she will not represent him
on the       PDR.*



                                                               IV.

                                                  SUSPEND RULE 9.3(b)
        Petitioner          respectfully        moves      this      Honorable    Court     to grant leave to file
an original copy only of the Petition for Discretionary review and in support thereof
would show the Court:

1.     The      court       of   appeals        was     the Sixth District Court of Appeals at Texarkana,
Texas.

2.      The     case     and     style     of     the    cases in the court of appeals was Royce William
Tawater v. the State of Texas; 06-14-00094-CR, and; 06-14-00095-CR

3.      Petitioner          moves   that, pursuant to Rule 2, Tex. R. App. Proc, the Court sus
pend     Rule 9.3(b),            Tex.    R.      App.    Proc, which requires the filing of eleven (11)
copies of the petition for discretionary review with the Court.
4.      The facts relied upon to show good cause for this request are as follows:
                  a.     Petitioner        is     indigent        and   incarcerated and does not have access
                            to a photocopier, and;
                  b.     Petitioner        is     not    represented       by    counsel    and intends to file a
                         pro se petition for discretionary review with the Court.
       WHEREFORE,           PREMESIS     CONSIDERED, Petitioner prays this Court grant this motion
and     extend        the     deadline     for        filing   the Petition For Discretionary Review up to
and including April 17,                 2015, and; Petitioner respectfully requests that this Court
grant     leave to file an original copy only of the Petition For Discretionary Review.
Petitioner further requests all other relief to which he may be entitled.


KOUfjz /^AAUjt^—>
       Appointed appellate attorney, Katharine Barguscn has yet to send Petitioner a copy of the con
       solidated appellate brief in the herein maiticned cause nurbers. Petitioner has requested that
       brief.


                                                                                             pectfully submitted,

                                                                                            -fk^-e ,yhAkkf&—>
                                                                                          Royce W. Tawater,
                                                                                          Pro Se




C.c.    Hunt Co.       D.A.
        file/rwt
                                                               -2-
                                          UNSWORN DECLARATION

       "I,     Royce    W.   Tawater, TDCJ-CID #1950643, being presently incarcerated in the
Beto    Unit     of    the   TDCJ-CID,   declare   under penalty of perjury that the above and
foregoing are both true and correct."


                             Executed on this the 1st day of March, 2015




                                                                      4^&ty^^AAhJ^
                                                                      Royce W. Tawater




                                         CERTIFICATE OF SERVICE

       This     is to further certify that I have mailed a true and correct copy of this
                               MOTION FOR EXTENSION OF TIME TO FILE A

                                  PETITION FOR DISCRETIONARY REVIEW

                                                   AND

                       MOTION REQUESTING LEAVE TO FILE AN ORIGINAL COPY ONLY
                              OF THE PETITION FOR DISCRETIONARY REVIEW

to     the Hunt County District Attorney, First Class Mail, postage prepaid, by placing
the same        in the Beto Unit's mail drop-box, designed for that purpose, on this the
1st day of March, 2015.




                                                                      Royce W. Tawater
                                                                      TDCJ-CID #1950643

                                                                      Beto Unit

                                                                      1391 FM 3328

                                                                      Tennessee Colony, TX
                                                                                          75880




C.c file/rwt


                                                   -3-